          Case 1:11-cr-00393-NONE-SKO Document 83 Filed 12/07/20 Page 1 of 1



 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                              CASE NO. 1:11-cr-00393-002
10                                 Plaintiff,
                                                            ORDER DISMISSING SUPERSEDING
11                 v.                                       PETITION FOR OFFENDER UNDER
                                                            SUPERVISION
12   CHARLEY RAY DENWITTY, Jr.,
13                                 Defendant.
14
            This matter is before the Court on motion of the United States seeking dismissal of the
15

16 Superseding Petition for Offender Under Supervision filed on September 30, 2020. (Doc. 75). The

17 Court, having considered the Motion and being otherwise sufficiently advised, is of the opinion that

18 the Motion should be GRANTED.

19          THEREFORE, IT IS ORDERED that the Superseding Petition for Offender Under
20
     Supervision filed on September 30, 2020, is dismissed in the interest of justice.
21
            IT IS FURTHER ORDERED that the status conference set for December 9, 2020, at 2:00 pm
22
     be removed from the calendar.
23

24

25 IT IS SO ORDERED.
26 Dated:      December 4, 2020
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                        1
29

30
